DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites plastics with property reduction” characteristics, however it is not clear certain in reference to what the tensile strength reduction and the density reduction is claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,613,810 to Ejiri et al., (hereinafter “Ejiri”) in combination with “Recent research and  development of PLGA/PLA microspheres/nanoparticles: A review in scientific and industrial aspects Feng Qi et al., (hereinafter “Qi”) or “Preparation of monodisperse microspheres using the Shirasu porous glass emulsification technique” by Shinzo Omi, (hereinafter “Omi”) (both of record.)
The Ejiri reference discloses a method for preparing core-shell foaming agent, comprising: preparing a dispersed phase liquid comprising at least one shell material, at least one initiator, at least one cross-linker and at least one blowing agent; preparing a continuous phase liquid comprising at least one solvent, at least one salt, and at least one stabilizer; delivering the dispersed phase liquid to the continuous phase liquid; stirring until the emulsion being homogenous; initiating the polymerization of the emulsion to form microspheres; drying the microspheres to form core shell foaming agent.  See the entire document. 
Ejiri discloses that the shell material may comprise different polymerizable monomers, such as polystyrene (PS), poly methacrylate (PMA), poly methyl Methacrylate (PMMA), or polymers comprising one or more monomers of acrylonitrile, methacrylonitrile, etc.  Col. 9 (2) polymerizable monomers.  Acrylonitrile, methacrylonitrle and MMA are used in Illustrative examples as shell materials , and  the at least one of the  shell material is in a concentration less than 90% by weight of the dispersed phase liquid.
Use of initiator such as from 2,2'- azobisisobutyronitrile, 2,2'-azobis(2-methylbutyronitrile), 2,2'-azobis(2,4- dimethylvaleronitrile) is disclosed in col. 11, (4) Polymerization initiator.
Crosslinker used in illustrative examples is Trimethylolpropane trimethacrylate, and other suitable crosslinker corresponding to the claimed are disclosed in col. 11 (3) Crosslikable Monomers.
The blowing agent used in illustrative example is pentane, which is used in the amounts corresponding to the claimed. Other suitable blowing agents corresponding to the claimed are disclosed in col. 9 (1) Foaming Agents.
Stabilizers corresponding to the claimed are disclosed in col. 11 (5) Aqueous Dispersion Media., which stabilizers are used in the amounts corresponding to the claimed. Col. 11 last paragraph.
The initiating the polymerization of the shell material in the is done at about 60 C as in illustrative examples. 
The reference does not address the drying temperature, however any drying temperature below the foaming  temperature of the microspheres is considered an obvious choice of an ordinary artisan depending on the liquid to be dried and desired rate of drying.   See col 13, lines 50-52.
Ejiri further discloses the resulting foaming agent prepared according to the disclosed method and also discloses that method, which foaming agent has a very low coefficient of variation (CV)  as per illustrative examples. 
The foaming agent of example of 1 and 4 has an average particle size of 27 um and 14, respectively.  Particle size of  5-50 um are disclosed in col. 6, lines 43-44. 
Ejiri does not address the thickness of the shell, however expressly discloses that the amount of blowing agent is up to 30 wt % of the foaming agent.  Given the density of the shell, i.e., about 0.9-1 g/cm3 (such for  polyacrylonitrile/methacrylonitrile copolymers as in illustrative examples) and density of n-pentane of about 0.68 g.cm3 (and about 0.63 for petroleum ether) the claimed shell thickness for microspheres with the disclosed diameter and the disclosed weight amount of foaming agent (and based on the volume of  sphere formula V=4/3π r3), the claimed shell thickness for the disclosed particle size is at least obvious.
The Eriji reference further discloses suitability of the foaming agent for density  reduction in plastics, thus inherently disclosing foamed plastics comprising the foaming agent  if its invention. Col. 16, lines 29-35.
With respect to the limitation of the instant claim 16, the claim does not recite any amounts of the microspheres in the foamed plastic, thus the limitations of property reduction are expected to be inherently met by using smaller amounts of the foaming agent/lower expansion ratios. 
In addition all the properties of the foams employing the foaming agent of Eriji are expected to correspond to the claimed, once the process of Eriji is modified by the secondary references as discussed below as the foaming agent obtained by such modified process is expected to be substantially identical to the claimed and disclosed in the instant application  foaming agent. 
  Ejiri does not disclose a step of providing a Shirasu Porous Glass (SPG) membrane having a pore size ranging approximately from 0.5 to 50 um and  delivering a first pressurized gas to dispense the dispersed phase liquid to the continuous phase liquid through the SPG membrane so as to form a uniform-sized emulsion to form the uniform-sized core shell foaming agent.
Both Qi and Oni discloses processes for forming uniform-sized O/W  (W/O) emulsions by using Shirazu porous membranes with the pore size of between 0.5 and 6 um (Oni table 1) and similar sizes disclosed by Qi (as the particles filtered through the membrane are from 10 um (page 21, first full paragraph on the left side column).
The processes disclosed by both Qi (page 20-21, Fig 6 (B)) and Oni experimental section.
Both Qu and Ani disclose the membrane emulsification as an high yield effective process to product emulsion of very uniform size emulsions,  which process requires less post-handling, and short operation times.  The resulting emulsified particles are of very uniform size with low diameter deviation.
Therefore, it would have been obvious to use the emulsification process using Shirazu membranes in the method for preparing core-shell foaming agent disclosed by Ejiri to produce an emulsion with uniform-sized disperced phase and, subsequently produce uniformed-sized core shell foaming agent with CV value below 10 %, and also realize other advantages of membrane emulsion process as discussed in both Qu and Oni.
Eriji disclose he mixing rates that are higher (1400 rpm). However, reduction of sheer rate would have been obvious since the application of the emulsification process using Shirazu membranes to the process of Ejiri as discussed above already results in uniformed emulsion and adjustment of the stirring rate would have been obvious as ne of the result effective variable governing the properties of the suspension. 
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,324,286 to Masuda  et al., (hereinafter “Masuda”) in combination with “Recent research and  development of PLGA/PLA microspheres/nanoparticles: A review in scientific and industrial aspects Feng Qi et al., (hereinafter “Qi”) or “Preparation of monodisperse microspheres using the Shirasu porous glass emulsification technique” by Shinzo Omi, (hereinafter “Omi”) (both of record.)

The Masuda reference discloses a method for preparing core-shell foaming agent, comprising: preparing a dispersed phase liquid comprising at least one shell material, at least one initiator, at least one cross-linker and at least one blowing agent; preparing a continuous phase liquid comprising at least one solvent, at least one salt, and at least one stabilizer; delivering the dispersed phase liquid to the continuous phase liquid; stirring until the emulsion being homogenous; initiating the polymerization of the emulsion to form microspheres; drying the microspheres to form core shell foaming agent.  See the entire document. 
Masuda discloses that the shell material may comprise different polymerizable monomers, such as polystyrene (PS), poly methacrylate (PMA), poly methyl Methacrylate (PMMA), or polymers comprising one or more monomers of acrylonitrile, methacrylonitrile, etc.  Col. 5, line 16 et seq.  Acrylonitrile, methacrylonitrle and MMA are used in Illustrative examples as shell materials , and  the at least one of the  shell material is in a concentration less than 90% by weight of the dispersed phase liquid.
Use of initiator such as from 2,2'- azobisisobutyronitrile, is disclosed in illustrative examples (A) and in col. 9, lines 6-15.
Crosslinker used in illustrative examples is ethylene glycol domethacrylate.
The blowing agent used in illustrative example is isopentane, which is used in the amounts corresponding to the claimed. Other suitable blowing agents corresponding to the claimed are disclosed at the bottom of column 4. 
Stabilizers corresponding to the claimed are disclosed in col. 16, lines 33-53.
The initiating the polymerization of the shell material in the is done at about 70 C as in illustrative examples. 
The reference does not address the drying temperature, however any drying temperature below the foaming  temperature of the microspheres is considered an obvious choice of an ordinary artisan depending on the liquid to be dried and desired rate of drying.
The foaming agent of illustrative examples  has an average particle size fully corresponding to the claimed.  See tables 1,2,3.
Masuda does not address the thickness of the shell, however expressly discloses particles with average size as small as 12 um.  Given the density of the shell, i.e., about 0.9-1 g/cm3 (such for  polyacrylonitrile/methacrylonitrile copolymers as in illustrative examples) and density of isopentane of about 0.68 g.cm3, and the amount of the isopentane in the emulsion being about 25% (as per illustrative examples)   the claimed shell thickness for microspheres with the disclosed diameter and the disclosed weight amount of foaming agent (and based on the volume of  sphere formula V=4/3π r3), the claimed shell thickness for the disclosed particle size is at least obvious.
The Masuda reference further discloses suitability of the foaming agent for density  reduction in plastics, thus inherently disclosing foamed plastics comprising the foaming agent  if its invention. Col. 16, lines 29-35.
With respect to the limitation of the instant claim 16, the claim does not recite any amounts of the microspheres in the foamed plastic, thus the limitations of property reduction are expected to be inherently met by using smaller amounts of the foaming agent/lower expansion ratios. 
In addition all the properties of the foams employing the foaming agent of Masuda are expected to correspond to the claimed, once the process of Masuda is modified by the secondary references as discussed below as the foaming agent obtained by such modified process is expected to be substantially identical to the claimed and disclosed in the instant application  foaming agent. 
Masuda does not disclose a step of providing a Shirasu Porous Glass (SPG) membrane having a pore size ranging approximately from 0.5 to 50 um and  delivering a first pressurized gas to dispense the dispersed phase liquid to the continuous phase liquid through the SPG membrane so as to form a uniform-sized emulsion to form the uniform-sized core shell foaming agent.
Both Qi and Oni discloses processes for forming uniform-sized O/W  (W/O) emulsions by using Shirazu porous membranes with the pore size of between 0.5 and 6 um (Oni table 1) and similar sizes disclosed by Qi (as the particles filtered through the membrane are from 10 um (page 21, first full paragraph on the left side column).
The processes disclosed by both Qi (page 20-21, Fig 6 (B)) and Oni experimental section.
Both Qu and Ani disclose the membrane emulsification as an high yield effective process to product emulsion of very uniform size emulsions,  which process requires less post-handling, and short operation times.  The resulting emulsified particles are of very uniform size with low diameter deviation.
Therefore, it would have been obvious to use the emulsification process using Shirazu membranes in the method for preparing core-shell foaming agent disclosed by Masuda to produce an emulsion with uniform-sized disperced phase and, subsequently produce uniformed-sized core shell foaming agent with CV value below 10 %, and also realize other advantages of membrane emulsion process as discussed in both Qu and Oni.
Masuda disclose he mixing rates that are higher than the claimed mixing rates. However, reduction of sheer rate would have been obvious since the application of the emulsification process using Shirazu membranes to the process of Masuda as discussed above already results in uniformed emulsion and adjustment of the stirring rate would have been obvious as ne of the result effective variable governing the properties of the suspension.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

ISZ